Title: To George Washington from Clement Biddle, 30 July 1788
From: Biddle, Clement
To: Washington, George



Dear General
Philad[elphia] July 30. 1788

I was favourd with yours of 20th and by the same post sent a ps. of velvet Ribbon to pattern 15 yards for 9/6—which I sent because it cost less in a store than 12 yds would do in a retale Shop.
Capt. Ellwood is arrived but I have not seen him yet (as I shall do) about the wheel of the Plough and by him I shall ship the Articles orderd & then forward the Account Current—Altho’ we had plentiful libations of Porter at the procession it has not raised the price and the quality is such that it is in high repute and has superceded the use of English porter.
The herrings & shad are yet on hand but I hope will sell soon—I shall send the Letter to Genl Parsons by first Conveyance.
I was a little indisposed or should have answerd your Letter sooner.
I beg leave to refer you to the papers now put up for an account of the adoption of the Constitution unconditionaly by New York. I am with great respect Your Excellencys Obed. & very hume Serv.

Clement Biddle

